DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims: Claims 44-45 and 63 are canceled. Claims 43, 46-62, 64-66 are present for examination:

Priority
	Acknowledgement is made for this application filed on 07/01/2020 and is a continuation of 15/570,178 filed on 10/27/2017, now USPAT 10774353 which is a national stage application of PCT/US2016/029472 filed on 04/27/2016 and claims the benefit of U.S. Provisional Application No. 62/153,178 filed 04/27/2015. It is noted that the limitation: "… (ii) an aminoglycosidic antibiotic resistance gene, wherein the aminoglycosidic antibiotic resistance gene is selected from the group consisting of: a neomycin resistance gene, a geneticin resistance gene, and a hygromycin resistance gene is not supported by the provisional application. This limitation was first included in PCT/US2016/029472 filed on 04/27/2016.


Information Disclosure Statement
The information disclosure statement filed on 10/11/2022 for which a copy of the patent publication has been submitted in this application has been considered as shown by the Examiners signature.
Withdrawn -Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43-63, 65-66 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims encompass a method of manufacturing a therapeutic protein, comprising: transfecting a cholesterol-auxotrophic and glutamine-auxotrophic cell from any source with (i) a nucleic acid encoding any protein with any structure (claims 43, 45-65) which is capable of restoring cholesterol biosynthesis in the cell; (ii) a nucleic acid encoding a protein which is capable of restoring glutamine biosynthesis in the cell; (iii) an aminoglycoside antibiotic resistance gene; and (iv) a nucleic acid encoding the therapeutic protein. Note that claim 43 is an independent claim from which all the claims depend. The limitation of a method that uses any cell from any source is encompassed in claims 44-63, 65-66. 
However the specification only teaches a method comprising transfecting the NSO cell with (i) the nucleic acid encoding a protein which is capable of restoring cholesterol biosynthesis in the NS0 cell, wherein the protein which is capable of restoring cholesterol biosynthesis in the cell is 3-ketosteroid reductase; (ii) the nucleic acid encoding a protein which is capable of restoring glutamine biosynthesis in the NS0 cell, is glutamine synthetase gene; (iii) the aminoglycoside antibiotic resistance gene, is a neomycin resistance gene, and therapeutic protein to be produced is a nucleic acid encoding the heavy and light chains of an antibody. 
"The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V.v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 

The claims encompass any cell from any source and any nucleic acid encoding any protein with any structure which is capable of restoring cholesterol biosynthesis in the cell where the cell is used to produce any therapeutic protein or an antibody, monoclonal antibody as recited in claim 62 or the genus of therapeutic proteins as claimed in claim 63. However, the specification does not teach how to make and use the large number of therapeutic proteins as recited in claim 63. At the time the application was filed, Applicants were not in possession of the breadth of the claimed invention both in terms of the type of cells broadly encompassed and the broad scope of genes that can restore cholesterol biosynthesis as recited in claims 43, 45-66. 
	Thus, the specification lacks written description of the process of making and using the broadly claimed invention in such full, clear, concise, and exact terms as to enable any person skilled in the art, to carry out the full scope of the claimed invention.


Maintained -Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43-66 now applying to 43, 46-62, 64-66 are rejected under 35 U.S.C. 103 as being unpatentable over 20100028940 A1 for Branco et al (Branco from hereon), and further in view of US 20120231500-A1 (Daramola et al) further in view of Veraitch et al (in IDS) (included due to claim amedments).  
Branco et al teach a method of producing a therapeutic protein by expressing therapeutic proteins from recombinant constructs that express and secret the therapeutic protein, in this case "a monoclonal antibody" that can subsequently be isolated from the cell culture and purified. They teach that the method encompasses the use of NS-0 cells, a mouse myeloma cells and are commonly used in protein expression systems. They teach that NS-0 cells are unable to produce enough glutamine to survive without supplementation of exogenous glutamine [0005]. Furthermore, they teach culturing NS-0 cell lines that are cholesterol-auxotrophic thus requires supplementation of both cholesterol and glutamine for growth in culture media.
	Paragraph [0033] teaches a method for producing a heterologous protein in the cell culture system where the method comprises transfecting eukaryotic cells that are auxotrophic for cholesterol with a vector comprising a polynucleotide that encodes an enzyme in the sterol biosynthetic pathway more specifically a polynucleotide encoding a 3-ketosteroid reductase [see 0034]. 
	Branco further teaches a method of expressing a heterologous protein comprising culturing a cell transfected with a vector comprising a sequence encoding 3-ketosteroid reductase and at least one heterologous protein in the absence of cholesterol under conditions to produce the heterologous protein. They teach that the preferred host cells encompass NS-0 cells, NS-1 CHO-215 cells. They teach the cells are transfected with a nucleic acid encoding the therapeutic protein including recombinant antibody molecules (para [0093] and the vector containing a gene encoding 3-ketosteroid reductase and glutamine synthetase (GS) genes.
	They teach that in one embodiment, the p3-KSR vector may be engineered to include complete heavy and light chain genes for human Immunoglobulin G (IgG) cloned in tandem. Protein expression from this recombinant construct results in the secretion of a monoclonal antibody that can subsequently be isolated from the cell culture and purified for commercial use. Human monoclonal antibodies are well-suited to be applied as human therapeutics because they are specific to a single antigen and can be used to target specific pathogens, organs, or tumors.
	While Branco teaches the method comprises transfecting cells that are auxotrophic for cholesterol with a vector encoding 3-ketosteroid reductase (a gene capable of restoring cholesterol biosynthesis) and at least one heterologous protein, and selecting cells that have the ability to survive in medium lacking cholesterol and/or producing the heterologous protein in these cells in chemically defined media thus comprising glutamine and/or serum-free medium Branco does not specifically teach transfecting the host cell with a nucleic acid that encodes an aminoglycoside antibiotic resistance gene.
	In one embodiment Branco et al teach vector may further comprise a selection marker for high copy number expansion of the plasmid in E.coli and teaches that exemplary selection markers include genes that confer resistance to antibiotics such as ampicillin, carbenicillin, tetracycline, chloramphenicol, kanamycin, gentamycin, Sulphaethoazole, trimethoprim, and others but is silent regarding transfecting or co-transfecting any antibiotic gene in the NS-0, mammalian cells. 
However, Daramola et al teaches transfecting glutamine auxotrophic cells with a gene encoding glutamine synthetase to restore glutamine in a mammalian cell including the use of the NS-0 cells used by Branco et al where the cells also express an aminoglycoside resistance gene. In addition to the absolute requirement for glutamine. Note that NS-0 cells also have an absolute requirement for cholesterol according to Branco. Thus,  the cells do not produce glutamine synthetase (GS) and therefore have an absolute requirement for glutamine. Furthermore NS-0 cells do not produce cholesterol and do not grow in glutamine-free and cholesterol-free medium. 
	Therefore, it would have been obvious NS-0 cells require either supplementing the growth media with glutamine and cholesterol or expressing a GS gene and a gene that restores cholesterol biosynthesis as a selectable marker.  
	 Daramola teaches expression vector comprises nucleic acid encoding a protein that restores glutamine biosynthesis in the NS-0 cell (thus that also requires cholesterol) and a nucleic acid that encodes a protein of interest, in addition to an expression vector comprises nucleic acids that encodes an aminoglycosidic antibiotic resistance gene which is a selection marker gene. 
	Furthermore, Daramola teaches transfecting cells with multiple vectors either in a co-transfecting method or sequentially and further teaches wherein it is obvious to an artisan of ordinary skill in the art to experiment with these techniques to determine the most stable and productive method to manufacture a protein of interest (para [0084]. They teach that a parental cell line can be sequentially transfected, in any order, with an expression vector comprising protein of interest (Epstein-Barr Virus (EBV) Nuclear Antigen 1 (EBNA-1) and an expression vector encoding glutamine synthetase (GS). 
	Thus, since Daramola teaches experimentation with multiple vectors in multiple time intervals, it would have been obvious to one of ordinary skill in the art to experiment with transfecting nucleic acids (i), (ii) and (iii) in two different vectors, such as a first expression vector comprises nucleic acid (i) and (iii), and a second expression vector comprises nucleic acids (ii). Daramola teaches transfecting cells with multiple vectors either in a co-transfecting method or sequentially and further teaches wherein it is obvious to an artisan of ordinary skill in the art to experiment with these common techniques in order to determine the most stable and productive method of producing a product of interest (para [0084] thus the invention of claims 46-54 are obvious.
	Therefore, given the advantage of producing a high productivity, highly stable cell line one of ordinary skill in the art would have been motivated to transfect an NS-0 cell line with a gene encoding both 3-ketosteroid reductase and a GS gene. One of ordinary skill in the art would have a reasonable expectation of success because at the time of the instant invention transfecting a host cell with two or more genes was known in the prior art. The sequence of transfecting the cell with one or more gene(s) in the vector is a matter of optimization which was clearly within the prevue of the person of ordinary skill in the art and is not an inventive concept per se. 

Applicants argue:

“…The Office has not presented a prima facie case of obviousness because the combination of references cited by the Office does not disclose all the claimed elements of amended claims 43 and 65 and claims that depend therefrom. Moreover, claims 43-66 are not obvious because the claimed method leads to superior and unexpected improvement in terms of cell viability, as discussed below…”
	Banco et al do not teach transfecting mammalian cholesterol auxotrophic cells with a nucleic acid that restores cholesterol biosynthesis (thus 3-KSR) and an aminoglycosidic antibiotic resistance gene comprising any of neomycin, gentamicin or hygromycin resistance genes…
	As acknowledged by the Office “Branco does not specifically teach transfecting the mammalian cholesterol auxotrophic host cell with a nucleic acid that encodes a protein capable of restoring glutamine biosynthesis or an aminoglycoside antibiotic resistance gene… However, amended claim 43 is directed to “transfecting a mammalian cholesterol-auxotrophic cell”. Similarly, amended claim 65 is directed to “A transformed mammalian host cell. E. coli is a prokaryotic cell and not a mammalian cell, which is a eukaryotic cell. Eukaryotic cells and prokaryotic cells are two different cell types, and reasons for gene expression very significantly between the two systems. As such, Branco does not teach transfecting a mammalian cholesterol-auxotrophic cell. Further, Branco is silent to the specific aminoglycoside antibiotics of “a neomycin resistance gene, a geneticin resistance gene, and a hygromycin resistance gene” limitations of claims 43 and 65.

The combination of Daramola and Birch do not remedy the deficiencies in Branco. As acknowledged by the Office, “Daramola teaches expression vector that comprises nucleic acid
encoding a protein that restores cholesterol biosynthesis in the cell and a nucleic acid that
encodes the therapeutic protein, but does not teach an expression vector comprises nucleic acids
encoding an aminoglycosidic antibiotic resistance gene.” Further, the Office has not shown Birch to remedy the deficiency in Branco. In sum, the references do not teach or disclose the limitations of amended claims 43 and 65 and their dependent claims…”

Response to argument:
	Applicants argument has been carefully considered but not found persuasive because of the following reasons.
In the first place applicant appear to attach the references individually. However, in response to applicant' s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
	Currently amended claim 43 is drawn to a method of manufacturing a therapeutic protein, comprising: transfecting a mammalian cholesterol-auxotrophic cell with a nucleic acid encoding a protein that restores cholesterol biosynthesis in the cell, wherein the protein that restores cholesterol biosynthesis is a 3-ketosteroid reductase 3-KSR); an aminoglycosidic antibiotic resistance gene, wherein the aminoglycosidic antibiotic resistance gene is selected from the group consisting of: a neomycin resistance gene, a geneticin resistance gene, and a hygromycin resistance gene: and a nucleic acid encoding the therapeutic protein.
	Branco et al teach a method of using an NS-0 cells which is a mouse myeloma cells (thus a mammalian cell) for producing a therapeutic protein by expressing recombinant constructs that express and secret the therapeutic protein, in this case "a monoclonal antibody". Contrary to Applicants argument, the NS-0 cell lines used by Branco et al are cholesterol-auxotrophic thus requires supplementation of cholesterol or expression of cholesterol producing enzyme for growth in culture media. Given that the NS-0 cells taught by Branco do not produce cholesterol or glutamine, they are unable to survive without supplementation of exogenous glutamine see [0005] or cholesterol.  
Specifically, Branco et al teach using the GS Gene Expression System where NS-0 cells are unable to survive without adding exogenous glutamine to the growth medium. Branco et al used the enzyme glutamine synthetase (GS) as a marker for cellular transfection with a plasmid vector. NS-0 cells are also cholesterol auxotroph, resulting in a situation where media used to support the growth of the cell line must be supplemented with both cholesterol and glutamine. However, Branco teaches that there are various drawbacks of supplementing the growth media with exogenous cholesterol because adding cholesterol to the growth media (aqueous media) is an intricate and time-consuming process because the lipid must be coupled to sugar moieties, such as cyclodextrins, in order to increase aqueous solubility. They state additional drawbacks in supplementing these cells with cholesterol. They state that the molecular mechanism underlying the cholesterol auxotrophy of NS-0 cells is that the NS-0 cell line does not express the gene coding for an enzyme that catalyzes a step in the endogenous biosynthesis of cholesterol, namely 3-ketosteroid reductase (3-KSR). They teach that the art (Seth et al., 93(4) BIOTECHNOL. BIOENG. 820-27 (2006) engineer NS-0 cells to overexpress 3-KSR, thereby reverting the enzymatic deficiency and allowing the cell line to be cultured without the addition of exogenous cholesterol. Furthermore, Branco et al teach that specific host cells that are useful in the present invention are NS-0, NS-1, and CH0-215 cells, and more specifically an NS-0 mouse myeloma cell. Thus, Branco et al uses NS-0, a cholesterol and glutamine auxotrophic cell line to express a therapeutic protein i.e. monoclonal antibody. They further teach that the preferred host cells encompass NS-0 cells, NS-1 CHO-215 cells (all mammalian cells). 
While Branco et al teach constructing vectors comprising a selection marker for high copy number expansion of the plasmid in E. coli where the vectors comprise selection markers include genes that confer resistance to antibiotics such as ampicillin, carbenicillin, tetracycline, chloramphenicol, kanamycin, gentamycin (aminoglycosidic antibiotic), Sulphaethoazole, trimethoprim, and others, they do not specifically teach that a gene encoding the above antibiotic resistance gene markers were used to transfect the mammalian cells. 
	However, the art for example Daramola teaches the transient or constitutive expression of heterologous polypeptides in mammalian cell lines comprising a nucleic acid encoding a glutamine synthetase and one or more additional proteins. In this case an Epson bar virus protein (EBV) and an immunoglobulin. Daramola teaches expression of an exogenous immunoglobulin where the nucleic acid encoding the immunoglobulin may comprise a nucleic acid conferring resistance to a eukaryotic selection agent. They teach that eukaryotic selection markers include, e.g., the genes for aminoglycoside phosphotransferase (APH) (conferring resistance to the selection agents such as e.g. hygromycin (hyg), neomycin (neomycin phosphotransferase II, neo), and G418) for the selection that express the desired heterologous polypeptide in CHO cells (thus mammalian cells). 
	They further state that mammalian parental cell line can be a rodent cell line. The rodent cell line can be selected from any suitable rodent cell line such as, CHO (Chinese Hamster Ovary) cells or derivatives thereof, NS-0 cells or derivatives thereof (ECACC 851 10503) …CHO cell lines can include any of the group comprising CHO-K1 (ATCC CCL 61) 23, CHO DXBI1, CHO-DG44, CHO-T and CHO-S”.
	Note that the NS-0 cells and CHO cell derivatives are also the cells used by Branco et al where said cells are cholesterol and glutamine auxotrophic cells.
	Veraitch et al teach the effect of the neo gene thus expressing an aminoglycoside gene on the growth, death, and metabolism of a murine myeloma NS0 cell line, expressing a chimeric antibody. They teach that a pool of neo transfectants, 6A1-NEO, selected with 500mg/mL G418 contained, on average, three copies of the neo gene per cell and that batch cultivation of 6A1-NEO cells showed that there was a 36% increase in maximum viable cell concentration, a 20% increase in the maximum apparent growth rate, and a 134% increase in cumulative cell hours as compared with the parent, cells not transfected with the neo gene. They teach that neither the use of G418 during the selection process nor the cultivation of cells in the presence of G418 were responsible. This implied that the neo gene product, aminoglycoside phosphotransferase (APH(30)-II), was causing the changes in proliferative capacity.
	Thus, a person of ordinary skill would have been motivated to express an aminoglycoside in the NS-0 host cell of Branco et al or Daramola et al in view of improving the production of a therapeutic protein such as the antibody encompassed in the claims.
Thus, one of ordinary sill in the art would have been motivated to include eukaryotic selection agent such as any of the aminoglycoside antibiotic resistance genes disclosed by Daramola in the method of Branco et al. One of ordinary skill in the art would have been motivated to include the antibiotic selection marker to further enhance the selection process in view of producing a desired therapeutic protein such as immunoglobulins in mammalian cells. 

	Applicants further argue:
“…In addition, Applicants submit that the method recited in amended claim 43 and the transformed host cell of amended claim 63 provides an unexpected advantage in terms of improved viability of the cholesterol auxotrophic cells that are transfected with an aminoglycoside antibiotic resistance gene, and thus is not obvious. The specification provides results (see Example 3 and Fig. 11 in the as filed application) demonstrating an unexpected improvement in cell viability using a method that involves transfection with a nucleic acid that codes for 3-ketosteroid reductase (3-KSR) and an aminoglycoside antibiotic resistance gene, as recited in amended claim 43. The specification identifies that use of a single selection marker, e.g., 3-KSR gene which restores cholesterol biosynthesis, leads to manufacturing complications. For example, the specification at paragraph [0096] states:
“In certain recombinant protein production systems, such as NSO host cell systems, cholesterol-auxotrophy is exploited by incorporating a 3- ketosteroid reductase (3-K SR) gene into the vector encoding the therapeutic protein, and recombinant cells selected for by removing cholesterol from the culture media (US20100028940). However, the inventors of the present disclosure unexpectedly found that this system can suffer from low productivity (e.g., protein product per
cell per day) and low protein titers due to the difficulty of amplification in this cell line (see e.g., FIG. 8).” The disclosure then goes on to provide data that double transfecting a cholesterol
auxotrophic cell with a nucleic acid comprising an aminoglycoside antibiotic resistance gene,
such as neomycin, in combination with transfection with a nucleic acid coding for a 3-KSR was
correlated to superior cell viability compared to double transfection with a nucleic acid coding
for 3-KSR and a nucleic acid coding for a glutamine synthetase (GS). FIG. 11 represented below
shows the unexpected cell viability increase of the neomycin and 3-KSR transfected cells, which had greater than about 50% viability at day 22 (shown in the added black boxes for emphasis), as compared to the 3-KSR and GS transfected cells, which had only 10% or 0 % viability by day 22. Amended claim 43 and the transformed mammalian host cell of amended claim 63
involve a double transfection of a cholesterol-auxotrophic cell with (i) a nucleic acid that codes
for a 3-KSR and (ii) an aminoglycoside antibiotic resistance gene. Applicants submit that at least
in view of the superior and unexpected cell viability results disclosed in the instant specification,
related particularly to the aminoglycoside and the 3-KSR transfection, as recited in amended
claims 43 and 65. the claims are not obvious…”

Applicants argument has been carefully considered but not found persuasive because Applicants should note fact that Daramola et al use and NS-0 cells  which are cholesterol auxotrophic as well as glutamine auxotrophic cells where Daramola also teaches expressing a selection marker including e.g., the genes for aminoglycoside phosphotransferase (APH) (conferring resistance to the selection agents such as e.g. hygromycin (hyg), neomycin (neomycin phosphotransferase II, neo), and G418). Thus, given that both Branco et al and Daramola et al, teach the use of NS-0 cells and that Daramola et al, teach that said NS-0 cells expresses any of the recited selection markers including e.g., the genes for aminoglycoside phosphotransferase (APH) (conferring resistance to the selection agents such as e.g. hygromycin (hyg), neomycin (neomycin phosphotransferase II, neo), and G418, it would have been obvious express any of the aminoglycoside genes in an NS-0 cell line. 
	Furthermore,Veraitch et al (in IDS) teach that there is an increase in growth rate and proliferative capacity caused by the expression of recombinant aminoglycoside phosphotransferase and this was  associated  with  changes  in metabolism, apoptosis, and endogenous gene expression. 
	Veraitch et al teach the effect of the neo gene thus expressing an aminoglycoside gene on the growth, death, and metabolism of a murine myeloma NS0 cell line, expressing a chimeric antibody. They teach that a pool of neo transfectants, 6A1-NEO, selected with 500mg/mL G418 contained, on average, three copies of the neo gene per cell and that batch cultivation of 6A1-NEO cells showed that there was a 36% increase in maximum viable cell concentration, a 20% increase in the maximum apparent growth rate, and a 134% increase in cumulative cell hours as compared with the parent, cells not transfected with the neo gene. They teach that neither the use of G418 during the selection process nor the cultivation of cells in the presence of G418 were responsible. This implied that the neo gene product, aminoglycoside phosphotransferase (APH(30)-II), was causing the changes in proliferative capacity.
	Thus, a person of ordinary skill would have been motivated to express an aminoglycoside in the NS-0 host cell of Branco et al or Daramola et al in view of improving the production of a therapeutic protein such as the antibody encompassed in the claims.
	With regards to the Applicants argument of unexpected results, given that both Branco and Daramota et al teach the use of NS-0 cells and the advantages of expressing an aminoglycoside in an NS-0 cell as clearly taught by Veriatch et al, the results would not have been unexpected thus would been achieved. Therefore, Applicants argument of unexpected results is not found persuasive. The invention of claims 43, 46-62, 64-66 remain prima facie obvious.

Conclusion: No claims are allowed.



Relevant publications: Furthermore, Birch et al (see attached) further teach use of the glutamine synthetase (GS) an expression system for expressing desired proteins such as antibodies. Birch teaches that the art teaches GS expression vectors were designed for use in mouse NS-0 cells and CHO cells. The NS-0 cell line was chosen because it has an absolute requirement for glutamine. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1656                                                                                                                                                                                           	December 8, 2022